department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b02 wta-n-118733-00 uilc internal_revenue_service national_office service_center advice memorandum for associate area_counsel salt lake city cc db d slc attn mark h howard chief examination policy procedure wage investment w cp ex p attn david a adams from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject frivolous_return program rra and sec_6702 this significant service_center advice responds to your memorandum dated date significant service_center advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue whether section of the internal_revenue_service restructuring and reform act of prohibits the maintenance of the frivolous_return program database which tracks taxpayers who file returns containing potentially frivolous arguments within the meaning of sec_6702 conclusion no section of the internal_revenue_service restructuring and reform act of does not prohibit the maintenance of the frivolous_return program database wta-n-118733-00 facts the frivolous_return program in examination has the specific assignment of processing assessments of frivolous_return penalties pursuant to sec_6702 the employees of that unit receive documents from throughout the country which irs employees believe may qualify as frivolous returns under sec_6702 the employees review the documents and make a determination of how to proceed when the documents come into the frivolous_return program employees enter initial data into a computerized inventory database irm initial data includes name social_security_number and tax examiner assigned the case later a tax examiner reviews the documents to see if they qualify as frivolous if the documents meet the frivolous test the tax examiner does a compliance check to see if the taxpayer is properly filing returns if the taxpayer is properly filing returns and is not potentially subject_to a frivolous_return penalty then the tax examiner deletes the individual from the database if the tax examiner leaves the individual in the database because of filing obligations or a potential frivolous_return penalty then the tax examiner fills out a worksheet for use in entering further data in the inventory database the fields for data input into this database include the following primary secondary social_security_number primary secondary name irs received date location code indicating state of residence of taxpayer zip code tax examiner assigned the case argument code type of document filed type of letter sent to the taxpayer preparer promoter name preparer promoter employer_identification_number cross-reference employer_identification_number of the taxpayer when they have other filings that use an employer_identification_number last action date closing date the frivolous_return program currently has changes to the database in process and plans to remove categories and wta-n-118733-00 purge date the frivolous_return program reviews the taxpayer filings two years after receipt of the original document to determine if the taxpayers have continued to file documents that qualify as frivolous returns or have not filed returns they are required to file remarks includes items such as years filed type of exam opened or closed the frivolous_return program employees use this database for inventory control and research the tax examiners and clerical staff update the database using information provided by the taxpayer the frivolous_return program has a standalone database that does not tie into the irs individual_master_file all employees of the frivolous program can access this database from the computers on their desks the employees of the frivolous_return program obtain the information they enter into the inventory database from the administrative file associated with the form_1040 for the individual taxpayer for each year this information could be retrieved by ordering the administrative files but due to the volume of cases this would be extremely inefficient in addition it would be essentially impossible to keep track of the trend in filing frivolous returns over a period of time without a system of this sort the irs would be hampered in its timely identification of frivolous arguments promoted by a particular individual or group the database assists the irs in taking the necessary action to effectively inform taxpayers of the frivolous nature of certain positions before they become too widespread law and analysis as part of the internal_revenue_service restructuring and reform act of congress enacted section an off-code provision section a prohibits the irs from designating taxpayers as illegal tax protesters or any similar designation congress enacted section because of its concern that taxpayers may be stigmatized by a designation as an illegal tax_protester s rep no 105th cong 2d sess under section a the irs is required to remove illegal tax_protester designations from its individual_master_file and disregard any illegal tax_protester designation in a place other than the individual_master_file in the case of any illegal tax protesters designation made on or before date the date of the enactment of section although section prohibits the irs from designating taxpayers as illegal tax protesters it does provide that the irs may designate any appropriate taxpayer as a nonfiler however the nonfiler designation must be removed once the taxpayer has filed income_tax returns for two consecutive years and paid all taxes shown on the returns section b wta-n-118733-00 we conclude from the language of section and its legislative_history that congress was concerned that innocent taxpayers may have been mislabeled as illegal tax protesters however congress did not intend to limit the irs’s ability to maintain records and to make designations other than the illegal tax protesters designation where such designations are appropriate h_r conf_rep no 105th cong 2d sess sec_6702 imposes an immediately assessable penalty of dollar_figure on any individual who files any document which purports to be a return of income_tax if the document fails to contain information from which the substantial correctness of the amount of tax_shown_on_the_return can be judged or contains information that on its face indicates that the amount of tax_shown_on_the_return is substantially incorrect and such conduct arises from a position taken by the taxpayer on the purported return which is frivolous or from a desire which appears on the face of the purported return to delay or impede the administration of the federal_income_tax laws prior to the enactment of sec_6702 congress was concerned with the rapid growth in deliberate defiance of the tax laws by tax protesters and that the irs had big_number protester returns under examination as of date congress recognized that many of those protesters were induced to file protester returns through the criminal conduct of others congress also recognized that these advisors frequently emphasized the lack of any penalty when sufficient tax had been withheld from wages and encouraged others to play the audit_lottery sec_6702 was enacted because congress believed that an immediately assessable penalty on the filing of protester returns would help deter the filing of such returns and would demonstrate its determination to maintain the integrity of the income_tax system s rep no 97th cong 2d sess as a result of the enactment of sections 3707and the irs has the tasks of balancing the objectives of section which prohibits the irs from designating taxpayers as illegal tax protesters or any similar designation and sec_6702 which assesses a penalty on tax protesters or taxpayers who file frivolous returns the service_center has tried to balance these competing obligations by focusing on the conduct of the taxpayers and specifically identifying those frivolous arguments asserted rather than applying a general label of tax_protester in enacting section congress did not indicate that sec_6702 should not continue to be enforced or that it was no longer concerned with the effect of the filing of frivolous returns on the integrity of the income_tax system thus the irs still has the obligation of identifying and sanctioning those who file frivolous returns we do not wta-n-118733-00 believe that using an inventory database to meet this obligation violates section where the irs maintains this inventory database on an independent computer that does not communicate with or put the illegal tax_protester or any similar designation in the irs computer master_file please contact willie e armstrong jr at if you have any further questions curtis g wilson by judith m wall chief branch cc compliance director wage investment w cp attn jane warriner in addition to enforcing sec_6702 information in the database assists the irs in enforcing sec_6700 and sec_6701
